DETAILED ACTION
This final Office action is responsive to amendments filed December 1st, 2021. Claims 1-3, 5, 9-10, 12, and 16-19 have been amended. Claims 6-8 and 11 have been cancelled. Claims 1-5, 9-10, and 12-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments have been fully considered, and overcome the previously pending Specification objections.
Applicant’s amendments have been fully considered, and overcome the previously pending 112(b) rejections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by generating insight-specific interaction metrics for an insight of a specific type, generating a dashboard that includes the generated metrics, and providing the generated dashboard to an insight provider that provides the insight of the specific type (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to 
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant’s arguments, see page 11, filed 12/1/21, with respect to Specification have been fully considered and are persuasive.  The objection of 9/1/21 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 101 filed 12/1/21 have been fully considered but they are not persuasive. 
On pages 11-14 of the provided remarks, Applicant argues that the amended claims are specifically integrated into a practical application and are therefore eligible under the revised Guidance. Specifically on page 13 of the provided remarks, Applicant argues that “the Present Application is directed to the practical application of generating insight-specific interaction metrics for an insight of a specific type, generating a dashboard that includes the generated metrics, and providing the generated dashboard to an insight provider that provides the insight of the specific type.” Examiner respectfully disagrees and asserts that the above limitations do not integrate the judicial exception into a 
Applicant continues on page 13 to argue that per Specification paragraph 0013, “the claimed solution thus solves a problem that occurs with other solutions that use Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)” is regarded as being directed to a mental process. Additionally, the above limitations do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity. Applicant’s arguments are not persuasive.
Continuing on page 14, Applicant argues that the claimed solution provides other technical benefits and lists various Specification paragraphs as support. Addressing paragraph 0015, Examiner asserts that the following passage regarding, “identifying a split of successful vs. unsuccessful interactions of the insight tool”; “capturing other insights”; “usage time determination”; etc. describe data that can be provided to the user. The steps/functions listed above would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than 
Applicant’s arguments, see page 15, filed 12/1/21, with respect to claim 8 have been fully considered and are persuasive.  The 112b rejection of 9/1/21 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 103 filed 12/1/21 have been fully considered but they are not persuasive.
On pages 15-17 of the provided remarks, Applicant argues that the cited prior art of record does not disclose the amended claim limitations. Specifically on pages 15-16 of the provided remarks, Applicant argues that cited reference Kumar, “training a model on "historical examples of opportunities, actions, and resulting outcomes" does not teach or suggest "receiving, by an insight provider of a first insight type, a first insight success rule for determining whether user interactions with insights of the first insight type are successful," "identifying the first insight rule based on determining the first insight type of the first insight," or "evaluating the first insight rule to determine whether interaction with the first insight of the first insight type was successful," as recited by amended claim 1. That is, the machine learning of Kumar does not teach receiving an insight-type specific rule from an insight provider and then evaluating the rule to determine whether interaction with an insight of that type is successful.” Examiner cites Tabak (U.S 2019/0104041 A1) to address the amended claim limitations of independent claims 1 and 17. 
Continuing on page 17, Applicant argues that the prior art of record does not disclose the amended limitations of independent claim 12. Specifically, Applicant argues, sented insight," and that engagement by multiple users with a social media post in Kumar does not teach or suggest "evaluating the at least one insights success rule to determine whether user interactions by the first user with the presented insights in the first user session in the insights user interface were successful," as recited in amended claim 12.” Examiner respectfully disagrees and asserts that the present claims do not provide a specific definition of the term insight. Therefore, under broadest reasonable interpretation the provided example of social media posts are analogous to insights. Additionally per Paragraph 0079 of Kumar, “the training process may identify whether or not a particular communication led to a sale being closed, a positive customer service experience, or some other outcome. In some embodiments, a user may label the outcomes of the training data as successful or unsuccessful.” Therefore, Kumar discloses the evaluation of outcomes as successful or unsuccessful. The 35 USC 103 rejection of claims 12-16 are maintained. Applicant’s arguments are not persuasive.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9-10, and 17-20
Claims 1-5, 9-10, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 
Step 1: Independent claims 1 (method) and 17 (product) and dependent claims 2-5, 9-10, and 18-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process) and claim 17 is directed to a product (i.e. manufacture).
Step 2A Prong 1: The independent claims are directed toward receiving, by an insight provider of a first insight type, a first insight success rule for determining whether user interactions with insights of the first insight type are successful; storing the first insight success rule mapped to the first insight type; receiving a request for insights for a first data point of a data visualization; automatically identifying at least one insight, including a first insight of the first insight type, for the first data point; presenting the at least one insight, including the first insight, in an insights user interface in a first user session; tracking user interactions with the insights user interface during the first user sessions wherein the tracking includes recording at least one user interaction with the first insight; determining that the first user session with the insights user interface has completed; identifying at least one insight success rule for determining whether user sessions with the insights user interface are successful, including: identifying at least one recorded user interaction with the first insight; determining the first insight type of the first insight based on the at least one recorded user interaction with the first insight; identifying the first insight rule based on determining the first insight type of the first insight; evaluating the at least one insight success rule to determine whether the first user session with the insights user interface was successful, wherein the evaluating includes evaluating the first insight rule to determine whether interaction with the first insight of the first insight type was successful; recording a first measure of success for the insights user interface that indicates whether the first user session with the insights user interface was successful; and Page: 4of18 recording a second measure of success for the first insight type that indicates whether the at least one interaction with the first insight of the first insight type was successful; receiving a request from the insight provider of the first insight type for an insights success dashboard; generating a first success metric for the insights user interface based on at least the first measure of success and a second success metric for first insight type based on at least the second measure of success; generating an insights success dashboard that includes at least the first success metric for the insights user interface and the second success metric for the first insight type; and providing the insights success dashboard to the insight provider of the first insight type (Organizing Human Activity and Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving, by an insight provider of a first insight type, a first insight success rule for determining whether user interactions with insights of the first insight type are successful; storing the first insight success rule mapped to the first insight type; receiving a request for insights for a first data point of a data visualization; presenting the at least one insight, including the first insight, in an insights user interface in a first user session; recording a first measure of success for the insights user interface that indicates whether the first user session with the insights user interface was successful; and Page: 4of18 recording a second measure of success for the first insight type that indicates whether the at least 
In addition, dependent claims 2-5, 9-10, 18-20 further narrow the abstract idea and dependent claims 4 and 20  additionally recite “receiving an indication of a closing” and which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “the insights user interface” which do not account for additional elements that integrate the judicial 
The claimed “A computer-implemented method; an insights user interface; an insights success dashboard; A computer program product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more processors” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-5, 9-10; and computer program product claims 17-20 recite “A computer-implemented method; an insights user interface; an insights success dashboard; A computer program product encoded on a non-transitory storage medium, the product comprising non-
In addition, claims 2-5, 9-10, and 18-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 4 and 20 additionally recite “receiving an indication of a closing” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “insights user interface” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claims 12-16
Claims 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 
Step 1: Independent claims 12 (system) and dependent claims 13-16, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 12 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward receiving a request for insights for a first data point of a data visualization; automatically identifying at least one insight for the first data point; presenting the at least one insight as at least one presented insight in an insights user interface in a first user session; tracking user interactions with presented insights in the insights user interface during the first user session; determining that the first user session with the insights user interface has completed; identifying at least one insights success rule for determining whether user interactions with the presented insights in user sessions with the insights user interface are successful; evaluating the at least one insights success rule to determine whether user interactions by the first user with the presented insights in the first user session with the insights user interface was successful; in response to determining that the user interactions by the first user with the presented insights in the first user session was were successful, recording a first measure of success for the first user session; and in response to determining that the user interactions by the first user with the presented insights first user session was unsuccessful, recording a first measure of failure for the first user session (Organizing Human Activity and Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are tracking user interactions during the first user session as well as identifying insights from specific data points, which is managing relationships and interactions. The Applicant’s claimed limitations are tracking user interactions during the first user session, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are identifying at least one insight for the first data point; tracking user interactions; determining that the first user session is completed; identifying at least one insights success rule for determining whether user sessions are successful; evaluating the at least one insights success rule to determine whether the first user session was successful; in response to determining that the first user session was successful, recording a first measure of success for the first user session; and in response to 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving a request for insights for a first data point of a data visualization; presenting the at least one insight in a first user session” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A system comprising: one or more computers; and a computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 13-16 further narrow the abstract idea and dependent claim 15 additionally recite “receiving an indication of a closing” which does not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add 
The claimed “A system comprising: one or more computers; and a computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 12-16 recite “A system comprising: one or more computers; and a computer-readable medium 
In addition, claims 13-16 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 15 additionally recite “receiving an indication of a closing” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabak (U.S 2019/0104041 A1) in view of Khanna (U.S 10,067,987 B1) in view of Hosea (U.S 8,108,245 B1).
Claims 1 and 17
Regarding Claim 1, Tabak discloses the following:
A computer-implemented method comprising [see at least Paragraph 0044 for reference to the platform including any suitable number of computing devices (e.g., computers) in one or more locations that are connected together using one or more networks; Figure 1 and related text regarding the system that utilizes a distributed computing framework and item 104 ‘the platform’] 
receiving, by an insight provider of a first insight type, a first insight success rule for determining whether user interactions with insights of the first insight type are successful [see at least Paragraph 0083 for reference to the insight types of the insights including a different type; Paragraph 0084 for reference to the insights including a description that indicates an indicator type and/or its breakdown for the insight; Paragraph 0092 for reference to the score generator normalizing scores for each statistic such that the scores using a set of rules that may be pre-set and/or dynamically assigned by a user/administrator for the system; Paragraph 0092 for reference to the normalized scores being passed to the insight sorter that sorts the insights according to the scores from the score generator]  
storing the first insight success rule mapped to the first insight type [see at least Paragraph 0093 for reference to the relationship database providing mapping relationship between rules in the rules database and statistic generators in the statistics generator database; Paragraph 0095 for reference to the relationship database including the name of a rule in the rules database and maps the entry to a statistic generator entry in the statistic generators database]
receiving a request for insights for a first data point of a data visualization; automatically identifying at least one insight, including a first insight of the first insight type, for the first data point [see at least Paragraph 0106 for reference to the process beginning with receiving a request which including an identifier; Paragraph 0114 for reference to the insight generator of the platform receiving a request for data insight for the one or more indicator types; Paragraph 0114 for reference to in response to the request the insight generator fetching the analytical statistics from the database with corresponding one or more news scores; Figure 31 and related text regarding item 3112 ‘Receive a request for a data insight’] 
presenting the at least one insight, including the first insight, in an insights user interface in a first user session [see at least Paragraph 0114 for reference to the insight generator providing to  a client device associated with the one or more instances a representation of a graphical user interface (GUI) that displays a data insights widget; Figure 31 and related text regarding item 3116 ‘Provide a Graphical User Interface to a Client Device’] 
identifying at least one insight success rule for determining whether user sessions with the insights user interface are successful [see at least Paragraph 0070 for reference to the directional change indicator enabling a quick identification of whether the condition corresponding to the data plot is improving or worsening; Figure 22 and related text regarding item 2204 ‘Determine that a condition is reached based on one or more metrics’] 
identifying the first insight rule based on determining the first insight type of the first insight [see at least Paragraph 0094 for reference to the GUI being used to add/view/change entries in the rules database in which the respective rules being identified using names associated with their respective descriptions such as a new 
evaluating the at least one insight success rule to determine whether the first user session with the insights user interface was successful, wherein the evaluating includes evaluating the first insight rule to determine whether interaction with the first insight of the first insight type was successful [see at least Paragraph 0088 for reference to the platform determining that a condition is reached based on the one or more metrics including a threshold (predicted or previously occurring), a target (predicted or previously occurring), a news score (as discussed below), a user - defined condition, and / or any other conditions that may be tracked for the metrics /indicators; Figure 22 and related text regarding item 2204 ‘Determine that a condition is reached based on one or more metrics’] 
receiving a request from the insight provider of the first insight type for an insights success dashboard [see at least Paragraph 0089 for reference to the platform selecting at least a portion of the incoming data for a dashboard display; Figure 22 and related text regarding item 2206 ‘Responsive to determining that the incoming data is indicative of the condition being reached, select at least a portion of the incoming data for a dashboard display’]
generating a first success metric for the insights user interface [see at least Paragraph 0088 for reference to the incoming data including one or more metrics or indicators being tracked in the incoming data by the platform; Paragraph 0088 
generating an insights success dashboard that includes at least the first success metric for the insights user interface and the second success metric for the first insight type [see at least Paragraph 0065 for reference to the “dashboard” referring to a graphical-user-interface screen where data-driven widgets which provide visualizations generated from/based upon datasets of the system; Figure 4 and related text regarding the performance analytics and reporting (PAR) features facilitated through a dashboard for the distributed computing system; Figure 22 and related text regarding item 2206 ‘Responsive to determining that the incoming data is indicative of the condition being reached, select at least a portion of the incoming data for a dashboard display’] 
providing the insights success dashboard to the insight provider of the first insight type [see at least Paragraph 0065 for reference to the “dashboard” referring to a graphical-user-interface screen where data-driven widgets which provide visualizations generated from/based upon datasets of the system; Figure 4 and related text regarding the performance analytics and reporting (PAR) features facilitated through a dashboard for the distributed computing system; Figure 22 and related text regarding item 2206 ‘Responsive to determining that the incoming 
While Tabak disclose the limitations above, it does not disclose tracking user interactions with the insights user interface during the first user sessions wherein the tracking includes recording at least one user interaction with the first insight; determining that the first user session with the insights user interface has completed; 
However, Khanna discloses the following:
tracking user interactions with the insights user interface during the first user sessions wherein the tracking includes recording at least one user interaction with the first insight [see at least Col 4 lines 5-16 for reference to the insight interaction module allowing various types of user interactions with the insight in which users may interact with the insight object using the client device by rating an insight, building on the insight, or discovering the insight using search functions; Col 8 lines 20-23 for reference to the insight interaction module receiving various user interactions that provide additional information for the insight; item 150 ‘Insight Interaction Module’]
identifying at least one recorded user interaction with the first insight [see at least Col 4 lines 5-16 for reference to the insight interaction module allowing various types of user interactions with the insight in which users may interact with the insight object using the client device by rating an insight, building on the insight, or discovering the insight using search functions; Col 8 lines 20-23 for reference to 
determining the first insight type of the first insight based on the at least one recorded user interaction with the first insight [see at least Col 4 lines 5-12 for reference to the insight interaction module allowing various types of user interactions with the insight; Col 16 lines 17-20 for reference to the scoring engine weighing the user interactions based on the type of the interaction] 
recording a first measure of success for the insights user interface that indicates whether the first user session with the insights user interface was successful [see at least Col 4 lines 45-48 for reference to the insight management system determining significance scores for the insight object, for example, based on ratings received from users and user interactions; Col 8 lines 62-64 for reference to the insight interaction module allowing users to provide a rating indicating how inspirational the insight is or rating indicating how actionable the insight it; Col 15 lines 23-26 for reference to the insight management system receiving user interactions with the insight objects including users rating the insight object; Col 15 lines 27-29 for reference to the scoring engine adjusting the significance scores of an insight object based on the user interactions associated with the insight object] 
recording a second measure of success for the first insight type that indicates whether the at least one interaction with the first insight of the first insight type was successful [see at least Col 4 lines 45-48 for reference to the insight management system determining significance scores for the insight object, for example, based on ratings received from users and user interactions; Col 8 lines 62-64 for 
generating a first success metric for the insights user interface based on at least the first measure of success and a second success metric for first insight type based on at least the second measure of success [see at least Col 4 lines 45-48 for reference to the insight management system determining significance scores for the insight object, for example, based on ratings received from users and user interactions; Col 8 lines 62-64 for reference to the insight interaction module allowing users to provide a rating indicating how inspirational the insight is or rating indicating how actionable the insight it; Col 15 lines 23-26 for reference to the insight management system receiving user interactions with the insight objects including users rating the insight object; Col 15 lines 27-29 for reference to the scoring engine adjusting the significance scores of an insight object based on the user interactions associated with the insight object] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Tabak to include the tracking of user interaction of Khanna. Doing so would allow users to perform various types of interactions with insights, as stated by Khanna (Col 8 lines 36-37). 

However, Hosea discloses the following:
determining that the first user session with the user interface has completed [see at least Col 9 lines 45-48 for reference to the content being displayed in a separate pop-up window and the pop-up window displaying a “close” button; Figure 6 and related text regarding the screen shot item 50 display of the pop-up window] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the interface of Khanna to include the determination of first user session completion of Hosea. Doing so would allow the user to dismiss the window if desired, as stated by Hosea (Col 9 line 48).

With respect to the non-transitory computer-readable storage medium claim 17 recite substantially similar limitations to those of the method claim 1 rejected above. Additionally Tadak addresses non- transitory computer-readable storage medium [Paragraph 0060 and Figure 2]. These claims are rejected for substantially the same reasons given above.
Claims 2 and 18
While the combination of Tabak, Khanna, and Hosea disclose the limitations above, regarding Claim 2, Tabak discloses the following:
a second insight success rule specifies that user sessions that include at least one interaction with at least one presented insight are successful [see at least Paragraph 0070 for reference to the directional change indicator enabling a quick identification of whether the condition corresponding to the data plot is improving or worsening; Paragraph 0088 for reference to the platform determining that a condition is reached based on the one or more metrics including a threshold 

With respect to the non-transitory computer-readable medium claim 18 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.
Claims 3 and 19
While the combination of Tabak, Khanna, and Hosea disclose the limitations above, regarding Claim 3, Tabak discloses the following:
a third insight success rule specifies that user sessions that do not include at least one interaction with at least one insight are unsuccessful [see at least Paragraph 0070 for reference to the directional change indicator enabling a quick identification of whether the condition corresponding to the data plot is improving or worsening; Paragraph 0088 for reference to the platform determining that a condition is reached based on the one or more metrics including a threshold (predicted or previously occurring), a target (predicted or previously occurring), a news score (as discussed below), a user - defined condition, and / or any other conditions that may be tracked for the metrics /indicators; Figure 22 and related text regarding item 2204 ‘Determine that a condition is reached based on one or more metrics’]


Claims 4 and 20
While the combination of Tabak, Khanna, and Hosea disclose the limitations above, Tabak does not disclose determining that the first user session has completed comprises receiving an indication of a closing of the insights user interface. 
Regarding Claim 4, Hosea discloses the following:
determining that the first user session has completed comprises receiving an indication of a closing of the insights user interface [see at least Col 9 lines 45-48 for reference to the content being displayed in a separate pop-up window and the pop-up window displaying a “close” button; Figure 6 and related text regarding the screen shot item 50 display of the pop-up window]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the interface of Tabak to include the indication of closing of Hosea. Doing so would allow the user to dismiss the window if desired, as stated by Hosea (Col 9 line 48).

With respect to the non-transitory computer-readable medium claim 20 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.

While the combination of Tabak, Khanna, and Hosea disclose the limitations above, Khanna does not disclose recording a measure of failure when the closing has occurred without any interactions with any insights in the insights user interface. 
Regarding Claim 5, Hosea discloses the following:
recording a measure of failure when the closing has occurred without any interactions with any insights in the insights user interface [see at least Col 9 lines 45-48 for reference to the content being displayed in a separate pop-up window and the pop-up window displaying a “close” button; Col 9 lines 54-59 for reference to the URL display component recording feedback information on the user’s response to the delivered content including whether there was a click-through and the collected data is stored in the local client response database; Col 10 lines 60-64 for reference to the advertiser monitoring the number of times content has been delivered as well as the number of click-throughs on the content; Figure 6 and related text regarding the screen shot item 50 display of the pop-up window]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the interface of Tabak to include the indication of closing without user interaction of Hosea. Doing so would Doing so would allow the user to dismiss the window if desired, as stated by Hosea (Col 9 line 48).
Claim 9
While the combination of Tabak, Khanna, and Hosea disclose the limitations above, Tabak does not disclose interactions with the first insight including at least one of expanding the first insight, copying the first insight, or requesting insights for a data point presented with the first insight.

interactions with the first insight include at least one of expanding the first insight, copying the first insight, or requesting insights for a data point presented with the first insight [see at least Col 4 lines 5-16 for reference to the insight interaction module allowing various types of user interactions with the insight in which users may interact with the insight object using the client device by rating an insight, building on the insight, or discovering the insight using search functions]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Tabak to include the tracking of user interaction of Khanna. Doing so would allow users to perform various types of interactions with insights, as stated by Khanna (Col 8 lines 36-37).
Claim 10
While the combination of Tabak, Khanna, and Hosea disclose the limitations above, regarding Claim 10, Tabak discloses the following:
generating a transaction identifier for the first user session [see at least Col 8 lines 4-6 for reference to the insight management system identifying a collection as a personal, circle-wide, community-wide in which a collection is named by the user; Col 23 lines 14-16 for reference to the user interface presenting and receiving attribute values including an account name, name of opportunity, a stage of the project, a close date, and other opportunities]
recording the first measure of success includes mapping the measure of success to the transaction identifier [see at least Col 14 lines 37-40 for reference to the scoring engine assigning significance scores to insights based on various factors 
recording the second measure of success for the first insight type includes mapping the second measure of success to the transaction identifier and the first insight type [see at least Col 14 lines 37-40 for reference to the scoring engine assigning significance scores to insights based on various factors including rate of interaction of various users; Col 16 lines 41-43 for reference to the scoring engine adjusting the significance scores of insights based on user interactions performed during the last time interval; Examiner notes the ‘time interval’ as the ‘user session’]

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanna (U.S 10,067,987 B1) in view of Hosea (U.S 8,108,245 B1) in view of Kumar (U.S 2020/0401932 A1).
Claim 12
Regarding Claim 12, Khanna discloses the following:
A system comprising: one or more computers 
a computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations [see at least Col 24 lines 5-8 for reference to components of an example machine able to read instructions from a machine-readable medium and execute them in a processor (or controller); Figure 1 and related text regarding the overall system environment; Figure 11 and related text regarding the components of an example machine able to read instructions from a machine-readable medium]
receiving a request for insights for a first data point of a data visualization [see at least Col 6 lines 35-41 for reference to the insight management system being implemented by the RESTful web service and the webserver receives requests for interactions with the insight management system; Col 5 lines 48-50 for reference to the scheduler managing requests for creation of new insights to users by presenting user interfaces for capturing insights; Col 8 lines 51-54 for reference to the insight management system sends information describing the insight to a client device responsive to receiving a request from the client device to access the insight] 
automatically identifying at least one insight for the first data point [see at least Col 8 lines 55-60 for reference to the insight management system creating various sets of insights for viewing by users, for example, most-valuable insights, most-built insights, most popular insights, most recent insights, insights created within a recent time interval; Col 9 lines 24-25 for reference to the insight collection 
presenting the at least one insight as at least one presented insight in an insights user interface in a first user session for a first user [see at least Col 5 lines 48-50 for reference to the scheduler manages requests for creation of new insights to users by presenting user interfaces for capturing insights; Col 6 lines 38-41 for reference to the insight management system configuring a user interface for performing certain interaction with the user and then sending the configured user interface to the client device; Figures 9A-9G and 10A-10C for reference to the user interface regarding the collection of insights]
tracking user interactions with presented insights the insights user interface during the first user session [see at least Col 4 lines 5-16 for reference to the insight interaction module allowing various types of user interactions with the insight in which users may interact with the insight object using the client device by rating an insight, building on the insight, or discovering the insight using search functions; Col 8 lines 20-23 for reference to the insight interaction module receiving various user interactions that provide additional information for the insight; item 150 ‘Insight Interaction Module’]
While Khanna discloses the following, it does not disclose determining that the first user session with the insights user interface has completed; identifying at least one insights success rule for determining whether user sessions with the insights user interface are successful; evaluating the at least one insights success rule to determine whether the first user session with the insights user interface was successful; in response to determining 
However, Hosea discloses the following:
determining that the first user session with the user interface has completed [see at least Col 9 lines 45-48 for reference to the content being displayed in a separate pop-up window and the pop-up window displaying a “close” button; Figure 6 and related text regarding the screen shot item 50 display of the pop-up window] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the interface of Khanna to include the determination of first user session completion of Hosea. Doing so would allow the user to dismiss the window if desired, as stated by Hosea (Col 9 line 48). 

While the combination of Khanna and Hosea discloses the following, they do not disclose identifying at least one insights success rule for determining whether user interactions with the presented insights in user sessions with the insights user interface are successful; evaluating the at least one insights success rule to determine whether user interactions with the presented insights in the first user session with the insights user interface was successful; in response to determining that the user interactions with the presented insights in first user session was successful, recording a first measure of success for the first user session; and in response to determining that the user interactions with the presented insights in first user session was unsuccessful, recording a first measure of failure for the first user session. 

identifying at least one insights success rule for determining whether user interactions with the presented insights in user sessions with the insights user interface are successful [see at least Paragraph 0032 for reference to the training process automatically learning patterns in the historical examples that lead to successful and unsuccessful outcomes and the trained model mapping the learned patterns to probabilities of the corresponding outcomes; Paragraph 0032 for reference to the trained model may map the likelihood that a particular electronic communication elicits a positive response; Examiner notes the ‘patterns’ determined by the training process as the ‘insight success rules’] 
evaluating the at least one insights success rule to determine whether user interactions with the presented insights in the first user session with the insights user interface was successful [see at least Paragraph 0059 for reference to the system classifying outcome of an action as successful or unsuccessful, for example a social media post may be classified as successful if the post generates a threshold amount of engagement reflecting a positive sentiment; Paragraph 0104 for reference to the tuning process receiving feedback about how a current event affects and opportunity by querying the frontend interface to determine whether a current event was relevant or not in which the user submits a positive or negative response; Paragraph 0105 for reference to recommendation engine determining whether the outcome of an action was successful or unsuccessful; Figure 6C and related text regarding the user hitting buttons 626 or 628 to indicate that the opportunity insight is a good suggestion or not relevant; Figure 6D and related text 
in response to determining that the user interactions with the presented insights in first user session was successful, recording a first measure of success for the first user session [see at least Paragraph 0079 for reference to the training process identifying a set of actions and outcomes in training data, for example a positive customer service experience and a user labeling the outcomes of the training data as successful or unsuccessful; Paragraph 0079 for reference to the recommendation engine automatically inferring the outcome and labeling the training data based on the results caused by particular actions; Paragraph 0104 for reference to the te tuning process receiving feedback about how a current event affects and opportunity by querying the frontend interface to determine whether a current event was relevant or not in which the user submits a positive or negative response; Paragraph 0105 for reference to recommendation engine determining whether the outcome of an action was successful or unsuccessful; Figure 6C and related text regarding the user hitting buttons 626 or 628 to indicate that the opportunity insight is a good suggestion or not relevant; Figure 6D and related text regarding the user hitting buttons 634 or 636 to indicate that the opportunity insight is a good suggestion or not relevant] 
in response to determining that the user interactions with the presented insights in first user session was unsuccessful, recording a first measure of failure for the first user session [see at least Paragraph 0079 for reference to the training process identifying a set of actions and outcomes in training data, for example a positive 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Khanna to include the determination and recording of success or failure of Kumar. Doing so would serve to prioritize which actionable opportunities to pursue, allowing for more effective and efficient resource utilization, as stated by Kumar (Paragraph 0031). 
Claim 13
While the combination of Khanna, Hosea, and Kumar, disclose the limitations above, Khanna does not disclose a first rule specifies that user sessions that include at least one interaction with at least one presented insight are successful.
Regarding Claim 13, Kumar discloses the following:
a first rule specifies that user sessions that include at least one interaction with at least one presented insight are successful [see at least Paragraph 0032 for reference to the training process automatically learning patterns in the historical examples that lead to successful and unsuccessful outcomes and the trained model mapping the learned patterns to probabilities of the corresponding outcomes; Paragraph 0059 for reference to the system classifying outcome of an action as successful or unsuccessful, for example a social media post may be classified as successful if the post generates a threshold amount of engagement reflecting a positive sentiment; Paragraph 0105 for reference to recommendation engine determining whether the outcome of an action was successful or unsuccessful]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Khanna to include the determination and recording of success or failure of Kumar. Doing so would serve to prioritize which actionable opportunities to pursue, allowing for more effective and efficient resource utilization, as stated by Kumar (Paragraph 0031).
Claim 14
While the combination of Khanna, Hosea, and Kumar, disclose the limitations above, Khanna does not disclose a second rule specifying that user sessions that do not include at least one interaction with at least one insight are unsuccessful. 
Regarding Claim 14, Kumar discloses the following:
a second rule specifies that user sessions that do not include at least one interaction with at least one insight are unsuccessful [see at least Paragraph 0032 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Khanna to include the determination and recording of success or failure of Kumar. Doing so would serve to prioritize which actionable opportunities to pursue, allowing for more effective and efficient resource utilization, as stated by Kumar (Paragraph 0031).
Claim 15
While the combination of Khanna, Hosea, and Kumar disclose the limitations above, Khanna does not disclose determining that the first user session has completed comprises receiving an indication of a closing of the insights user interface.
Regarding Claim 15, Hosea discloses the following:
determining that the first user session has completed comprises receiving an indication of a closing of the insights user interface [see at least Col 9 lines 45-48 for reference to the content being displayed in a separate pop-up window and the pop-up window displaying a “close” button; Figure 6 and related text regarding the screen shot item 50 display of the pop-up window]

Claim 16
While the combination of Khanna, Hosea, and Kumar disclose the limitations above, Khanna does not disclose recording the measure of failure when the closing has occurred without any interactions with any insights in the insights user interface. 
Regarding Claim 16, Hosea discloses the following:
recording the measure of failure when the closing has occurred without any interactions with any insights in the insights user interface [see at least Col 9 lines 45-48 for reference to the content being displayed in a separate pop-up window and the pop-up window displaying a “close” button; Col 9 lines 54-59 for reference to the URL display component recording feedback information on the user’s response to the delivered content including whether there was a click-through and the collected data is stored in the local client response database; Col 10 lines 60-64 for reference to the advertiser monitoring the number of times content has been delivered as well as the number of click-throughs on the content; Figure 6 and related text regarding the screen shot item 50 display of the pop-up window]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the interface of Khanna to include the indication of closing without user interaction of Hosea. Doing so would Doing so would allow the user to dismiss the window if desired, as stated by Hosea (Col 9 line 48). 

While Hosea discloses the limitations above, it does not disclose recording the measure of failure interactions with any insights in the insights user interface. 
However, Kumar discloses the following:
recording the measure of failure interactions with any insights in the insights user interface [see at least Paragraph 0079 for reference to the training process identifying a set of actions and outcomes in training data, for example a positive customer service experience and a user labeling the outcomes of the training data as successful or unsuccessful; Paragraph 0079 for reference to the recommendation engine automatically inferring the outcome and labeling the training data based on the results caused by particular actions; Paragraph 0105 for reference to recommendation engine determining whether the outcome of an action was successful or unsuccessful and then generating a label for the example to identify the outcome]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Khanna to include the determination and recording of success or failure of Kumar. Doing so would serve to prioritize which actionable opportunities to pursue, allowing for more effective and efficient resource utilization, as stated by Kumar (Paragraph 0031).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683